DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-19 are allowed. The following is an examiner’s statement of reasons for allowance:

The closest prior art of record - Fisher et al. (US Patent No. 6,695,892) -teaches a method for producing an organic fertilizer with humic substance properties by oxidizing and ammonifying lignite (see FISCHER at [abstract, lines 1-3] teaching the production of an organic fertilizer of humic-like nature by oxidizing and ammoniating lignite).

The prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to a recirculation pump which moves the suspension from the recirculation container to the dispersing device in step a) and “taking the suspension out of the dispersing circuit and continuously transferring it to best b)” and b) “continuously withdrawing the product suspension from the oxidation reactor and transferring the production suspension […to…] step c).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        January 25, 2022